Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Response to Amendment
Claims 1-20 are pending. Claims 14-15 have been withdrawn. Claims 1 and 14 have been amended. The prior art rejections have been revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Holcomb (US 2017/0216915).
Regarding claim 1, Shoenborn discloses an additive manufacturing machin[0085]); a gantry (moving unit 18, [0076], Fig. 1) comprising at least one beam arranged above a top of the build unit (beam connecting most extended joint 19 to production unit 24 is arranged above the top of production unit 24, [0093], Fig. 2), the gantry at least partially defining a build area (as used in [0050] of Applicant’s specification, by moving production unit 24 vertically and horizontally, moving unit 18 over an area constitutes at least partially defining a build area, [0077-78] [0093], Fig. 2) and movably supporting the build unit (mobile production unit 24 [0078], Fig. 1); and a positioning system comprising a position sensor (sensing unit comprising a plurality of sensors 46, [0101]), the position sensor being configured for obtaining positional data of the build unit (sensors 46 detecting position of markers 28 of mobile production units 24, [0101]).  
Schoeneborn teaches a machine substantially as claimed. Schoneborn does not disclose the powder dispenser comprising at least one gate plate moveable between a closed position and an opened position by at least one respective actuating element.
However, in the same field of endeavor of selective laser sintering additive manufacturing ([0005]), Holcomb teaches the powder dispenser comprising at least one gate plate moveable between a closed position and an opened position by at least one respective actuating element (integrated shutter that opens and closes to dispense powder, [0025-26] [0241]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Schoeneborn to have a moving shutter as in Holcomb because [0241] of Holcomb teaches that such a shutter can allow for the selective dispensing of different powders and control which powders are being fed and to measure the flow of each powder as taught by [0242] of Holcomb.
Regarding claim 2, Schoeneborn as modified teaches wherein the positioning system further comprises a tracking target positioned on the build unit (markers 28, [0101], Fig. 1), the position sensor configured for detecting the tracking target to obtain the positional data ([0101]).  
Regarding claim 3, Schoeneborn as modified teaches wherein the positioning system comprises a plurality of tracking targets (plurality of markers 28, [0101], Fig. 1) positioned at different locations on the build unit (plurality of markers 28, [0101], Fig. 1).  
Regarding claim 4, Schoeneborn as modified teaches wherein the tracking target is positioned proximate to a bottom of the build unit ([0101], Figs. 2-3; with reference to [0056] and Fig. 7 of Applicant’s disclosure, the claim limitation includes embodiments wherein the tracking target is near the proximity of the bottom; accordingly, markers 28 of Schoeneborn, positioned proximate the bottom of build unit 24 (and below moving unit 18), are within the scope of the claim.).  
Regarding claim 5, Schoeneborn as modified teaches wherein the positioning system is an optical tracking system ([0099]).  
Regarding claim 7, Schoeneborn as modified teaches wherein the position sensor is in a fixed position irrespective of movements of the gantry (sensors 46 do not move with moving unit 18, [0101], Fig. 2).  
Regarding claim 8, Schoeneborn as modified teaches wherein the position sensor is positioned external to the gantry (sensors 46 are external to moving unit 18, [0101], Fig. 2).
Regarding claim 9, Schoeneborn as modified teaches wherein the positioning system includes a plurality of position sensors (plurality of sensors 46, [0101], Fig. 2.  
Regarding claim 10, Schoeneborn as modified teaches wherein the plurality of position sensors collect the positional data of the build unit (plurality of sensors 46 together detect the horizontal and vertical position of the mobile production unit 24, [0101]), the positional data from each of the plurality of position sensors being combined using a sensor fusion algorithm (calculating positions based on data collected from sensors 46 together constitutes sensor fusion as defined in [0055] of Applicants disclosure, [0101] of Schoeneborn).  
Regarding claim 11, Schoeneborn as modified teaches wherein the positional data comprises a position and an orientation of the build unit in six degrees of freedom (horizontal and vertical position of mobile production unit 24 moved by mobile production unit 18 which is a six-axis industrial robot constitutes an orientation of the build unit in six degrees of freedom, [0093] [0101]).  
Regarding claim 12, Schoeneborn as modified teaches wherein the build unit is a first build unit (mobile production unit 24, [0078] [0093], Fig. 1), the additive manufacturing machin
Regarding claim 13, Schoeneborn as modified teaches a controller (actuation unit, [0099]) operably coupled with the gantry (moving unit 18, [0099]) and the positioning system (fine positioning of the sensing unit actuation unit, [0099-01]), the controller being configured for: obtaining data indicative of a target position of the build unit ([0099-01]); obtaining data indicative of an actual position of the build unit (offset, [0099-01]) using the position sensor (sensors 46 ([0099-01]); and moving the build unit
Regarding claim 16, Schoeneborn as modified teaches wherein the gantry is configured for rotating the build unit about X, Y, and Z axes (joints 19 on six-axis industrial robot for mobile production unit 18 constitutes ability to rotate about x, y, and z axes, [0093]).  
Regarding claim 17, Schoeneborn as modified teaches wherein the positioning system is configured to determine positional data of more than one build unit simultaneously (parallel for each mobile production unit 24, [0093] [0101], Fig. 1).  
Regarding claim 18, Schoeneborn as modified teaches wherein the positional data of each of the more than one build unit is used to independently control a position and an orientation of each of the more than one build unit (parallel for each mobile production unit 24, [0093] [0101], Fig. 1).  
Regarding claim 19, Schoeneborn as modified teaches wherein the position sensor is a plurality of position sensors configured for detecting a distance to a reference location (distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).  
Regarding claim 20, Schoeneborn as modified teaches wherein the position sensor is a plurality of position sensors configured for detecting a distance to a reference object (ceiling 44 is an object, distance to ceiling 44; in embodiments, sensors 46 and markers 28 have swapped locations, [0101]).

Arguing in the alternative, claims 1-5, 7-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Holcomb (US 2017/0216915) and Tibbits (US 2018/0281295).
Assuming, arguendo, moving unit 10 of Schoneborn as alleged by Applicant is not a gantry, claims 1-5, 7-13, and 16-20 are nonetheless obvious in further view of Tibbits.
In the same field of endeavor of moving a build unit for additive manufacturing, [0036] [0045] and Figs. 1-2 of Tibbits teaches a robot arm (Fig. 2) as an art recognized equivalent to a three-axis gantry-style machine (Fig. 1) for moving an otherwise equivalent build unit (various components feeding to nozzle 150) for additive manufacturing.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified moving unit 18 of Schoeneborn to be a three-axis gantry-style machine moving production unit 24 and all its components because [0036] [0045] of Tibbits teaches that a three-axis gantry-style machine is an art recognized equivalent of a robot arm for moving a build unit in additive manufacturing.
The rejections of claims 2-5, 7-13, and 16-20 would have the same modification and are omitted for the sake of brevity.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Holcomb (US 2017/0216915) or in the alternative as unpatentable over Schoeneborn (US 2020/0189184; WO 2019/048022; citations are to the US PGPUB) in view of Holcomb (US 2017/0216915) and Tibbits (US 2018/0281295) as applied to claim 5 above, and further in view of Bell (US 20170050383).
Regarding claim 6, Schoeneborn as modified teaches a machine substantially as claimed. Schoeneborn does not disclose wherein the position sensor comprises a photodiode.
However, in the same field of additive manufacturing, Bell teaches wherein the position sensor comprises a photodiode ([0016] [0069] [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors 46 of Schoeneborn to comprise photodiodes because [0020] of Schoeneborn teaches optical sensors and [0084] of Bell teaches photodiodes are art recognized equivalents for detecting position to other optical sensors.
Response to Arguments
Applicant’s arguments, filed October 6th, 2022, with respect to the rejection(s) of claim(s) 1-13 and 16-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holcomb (US 2017/0216915) as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744